Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant’s Arguments and Amendment filed, 09/02/2022, wherein claims 1-33 and 41-49 were cancelled, claims 34-39 and 50-52 were amended, and claims 53-63 were added.
	Claims 34-40 and 50-63 are pending.
	Information Disclosure Statement
The information disclosure statements (IDS) dated 05/12/2022 and 09/14/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
-NPL Cite Nos. 38 and 39 were not considered on one of the three IDS’ filed on 09/14/2022 because these reference were considered on the 05/12/2022 IDS.
-Foreign Patent Document Cite Nos. 1-2 and 4 and NPL Cite No. 24 were not considered because copies of these documents were not provided on one of the three IDS’ filed on 09/14/2022.
-NPL Cite Nos. 1 and 18 were not considered because copies of these documents were not provided on one of the three IDS’ filed on 09/14/2022.

Election/Restrictions 
Applicant elected Group II and THC, CBD, melatonin and curcumin as the composition combination, in the reply filed on 3/28/2022.  	
Claims 37, 40, and 58-63 are withdrawn from consideration as being directed to non-elected subject matter (i.e., non-elected combinations).
	Claims 34-36, 38-39, and 50-57 have been examined on the merits.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
	Applicant’s deletion of claim 47 is sufficient to overcome this objection.
35 U.S.C. § 112
	Applicant’s deletion of claim 47 is sufficient to overcome this rejection.
35 U.S.C. § 102
	Applicant’s amendment to claims 34 and 52 that narrowed the mg amounts of THC and CBD is sufficient to overcome this rejection.
35 U.S.C. § 103
	Applicant’s amendment to claims 34 and 52 that narrowed the mg amounts of THC and CBD is sufficient to overcome these rejections. 
NEW REJECTIONS
The below new rejections are necessitated by Applicant’s amendment to the claims.  These rejections are over some of the same prior art references relied upon in the previous Office Action. These rejections specifically address the amendment to claims 34 and 52, which narrowed the mg amounts of THC and CBD and which added claims 53-57.  Modifications to the previous 103 rejections are bolded below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 53 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 53 depends upon itself and therefore does not further limit the claimed subject matter.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
For the purpose of examination, claim 53 is interpreted as depending on claim 52.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-36, 51-52, 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0059976 to Wilkhu (effective filing date of 01/03/2018, PTO-892) in view of US 11,065,225 to Cao (PTO-892, dated 05/02/2022).
	Wilkhu ‘976 teaches cannabinoid oral pharmaceutical dosage forms comprising THC and CBD (abstract).  
	Treating Alzheimer’s Disease (AD) and other CNS disorders is taught (paragraphs 97-98, and claim -31).
	The unit dose of each cannabinoid in the oral pharmaceutical formulation may be individually in the range of from 0.001 to 350 mg and more preferably 1 to 250mg (paragraphs 39, 40).  Exemplified are formulations comprising 2.5mg THC and 150mg CBD (paragraphs 143, 144, 147, 151-152).
	While Wilkhu ‘976 teaches a method for treating a CNS disorder by administering a composition comprising THC and CBD, it differs from that of the instantly claimed invention in that it does not teach melatonin.
	Cao ‘225 teaches treating Alzheimer’s disease with THC and melatonin (abstract, Col. 27, line 20-Col. 28, line 23).  Melatonin is administered in an amount from about 0.11mg/kg to about 1.1 mg/kg.  
	The melatonin dose is 7.73mg/70kg body weight, which is 0.11 mg/kg (Col. 18, lines 15-20).  The melatonin is provided at about 0.01 mg/kg to about 1.1 mg/kg (Col. 18 lines 46-65).  
	Melatonin reduces AD neuropathology and associated cognitive deficits independent of antioxidant pathways.  The combination of THC and melatonin helps maintain the balance and keep the down regulation of amyloid precursor protein (APP) in check.  This offers advantages over THC or melatonin monotherapy that has been shown to disrupt the homeostasis of APP and lead to a deterioration of normal functioning neurons (Col. 20, line 63-Col. 21, line 46).   
	An effective amount of the compounds refers to that amount of a therapy sufficient to result in the amelioration of Alzheimer’s disease or other neurodegenerative disorder or one or more symptoms thereof (Col. 9, line 66-Col. 10, line 7).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the melatonin of Cao ‘225 to the composition of Wilkhu ‘976, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add melatonin to the composition of Wilkhu ‘976, with a reasonable expectation of success, because Cao ‘225 teaches that melatonin reduces AD neuropathology and associated cognitive deficits, and teaches that the combination of THC and melatonin maintains balance and regulates amyloid precursor protein (APP), which offers advantages over THC or melatonin monotherapy.  Furthermore, combining prior art elements (melatonin with THC and CBD) according to known methods to yield the predictable result of treating cognitive decline and/or AD, is prima facie obvious.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.

Claims 38-39 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0059976 to Wilkhu (effective filing date of 01/03/2018, PTO-892) and 11,065,225 to Cao (PTO-892, dated 05/02/2022) as applied to claims 34-36, 51-52, 54-56  above, and further in view of US 2011/0229555 to Helson (PTO-892).
	Wilkhu ‘976 and Cao ‘225 are applied as discussed in the above 35 USC 103 rejection.
	While Wilkhu ‘976 and Cao ‘225 teaches a method for treating a CNS disorder by administering a composition comprising THC, CBD, and melatonin, they differ from that of the instantly claimed invention in that they do not teach curcumin.
	Helson ‘555 teaches liposomal and polymer conjugates of curcumin, curcumin analogues and derivates thereof for the treatment of AD and other diseases.  Curcumin crosses the blood brain barrier and prevents stress-induced neuronal cell damage and stimulates neurogenesis and remediation of damaged neural circuits (abstract).  
	Helson ‘555 exemplifies the use of curcumin in neurodegenerative and neurological disorders.  Curcumin improves the memory ability of AD mice.  A dosage of 500nM is exemplified (paragraph 66).  
	Administration of 5mg/kg of Nanocurc, polymeric nanocurcumin, is exemplified (pgs. 9-10, Tables 1-3), which is 350 mg per 70-Kg patient.
	Helson ‘555 teaches that the effective amount or therapeutically effective amount means the amount of the subject compound that will elicit the biological or medical response of a tissue system, animal or human that is being sought by the researcher (paragraph 46).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the curcumin of Helson ‘555 to the composition of Wilkhu ‘976 and Cao ‘225, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add curcumin to the composition of Wilkhu ‘976 and Cao ‘225, with a reasonable expectation of success, because Helson ‘555 teaches that curcumin improves memory ability and is useful to treat AD.  Combining prior art elements (curcumin with THC, CBD and melatonin) according to known methods to yield the predictable result of treating cognitive decline and/or AD, is prima facie obvious.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the dosage of curcumin as up to 0.7 mg, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify the dosage of curcumin as up to 0.7mg, with a reasonable expectation of success, because Helson ‘555 teaches administering curcumin in a therapeutically effective amount to treat memory decline and AD, exemplifies dosages in a range from 500nM to 350mg, and further teaches that the effective amount or therapeutically effective amount means the amount of the compound that will elicit the biological or medical response of a tissue system, animal or human that is being sought by the researcher.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).

	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0059976 to Wilkhu (effective filing date of 01/03/2018, PTO-892) and 11,065,225 to Cao (PTO-892, dated 05/02/2022) as applied to claims 34-36, 51-52, 54-56  above, and further in view of US 8,673,368 to Guy (published 2014, IDS dated 09/14/2022)
	Wilkhu ‘976 and Cao ‘225 are applied as discussed in the above 35 USC 103 rejection.
	While Wilkhu ‘976 and Cao ‘225 teaches a method for treating a CNS disorder by administering a composition comprising THC, CBD, and melatonin, they differ from that of the instantly claimed invention in that they do not teach Parkinson’s disease.
	Guy ‘368 teaches cannabinoid containing plant extracts as neuroprotective agents (title).  
	A method of treating Alzheimer’s, Parkinson’s and others by administering a composition comprising THC and CBD is taught  (pg. 14, claim 1). 
	The cannabinoid content is in the range of between 5 and 100 mg (Col. 4, lines 42-45). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the compositions of  Wilkhu ‘976 and Cao ‘225 for treating Parkinson’s disease, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the compositions of  Wilkhu ‘976 and Cao ‘225 for treating Parkinson’s disease, with a reasonable expectation of success because Wilkhu ‘976 and Cao ‘225 teach treating central nervous systems disorders with compositions comprising CBD and THC, and Guy ‘368 teaches that Parkinson’s disease can be treated with compositions comprising CBD and THC.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0059976 to Wilkhu (effective filing date of 01/03/2018, PTO-892) and 11,065,225 to Cao (PTO-892, dated 05/02/2022) as applied to claims 34-36, 51-52, 54-56  above, and further in view of Habtermariam (Current Medicinal Chemistry, 2016, PTO-892).
	Wilkhu ‘976 and Cao ‘225 are applied as discussed in the above 35 USC 103 rejection.
	While Wilkhu ‘976 and Cao ‘225 teaches a method for treating a CNS disorder by administering a composition comprising THC, CBD, and melatonin, they differ from that of the instantly claimed invention in that they do not teach rutin.
	Habtermariam teaches rutin as a natural therapy for Alzheimer’s disease  (title, abstract).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the rutin of Habtermariam to the composition of Wilkhu ‘976 and Cao ‘225, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to add rutin to the composition of Wilkhu ‘976 and Cao ‘225, with a reasonable expectation of success, because Habtermariam teaches rutin as a natural remedy for treating Alzheimer’s disease.  Combining prior art elements (rutin with THC, CBD and melatonin) according to known methods to yield the predictable result of treating cognitive decline and/or AD, is prima facie obvious.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.
RESPONSE TO ARGUMENTS
	Applicant’s amendment to claims 34 and 52 that narrowed the mg ranges of THC and CBD were sufficient to overcome the rejections over the prior art reference US 10,660,872 to Sarne (PTO-892).  As such, the arguments directed toward Sarne ‘872 are moot.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622